Exhibit 10.70

SIXTH AMENDMENT TO THAT 2012 HOME SERVICES

PROVIDER AGREEMENT

This Sixth Amendment (the “Sixth Amendment”) to that certain DIRECTV, Inc. 2012
Home Services Provider Agreement dated October 15, 2012 (the “Agreement”) by and
Multiband Field Services, Inc. (“Contractor”), and DIRECTV, LLC (“DIRECTV”), is
hereby made and entered into this first (1) day of January, 2014 (the “Sixth
Amendment Effective Date”), as follows:

1.       Amendment. For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto amend the
Agreement, pursuant to paragraph 16 and paragraph 25.d. thereof, as follows:

A.   Section 15. Section 7 (“Term”) is hereby deleted in its entirety and
replaced with the following:

7.       Term. The term (the “Term”) of this Agreement shall be effective as of
the date written above (the “Effective Date”) and shall continue until December
31, 2017. The Term will automatically renew thereafter for additional,
individual one-year periods (each such year a “Renewal Term”), unless either
Contractor or DIRECTV gives written notice of termination at least ninety (90)
days in advance of expiration of the then-current Term. The Agreement shall also
be terminable for “cause” as set forth herein.

2.       Counterparts. This Sixth Amendment may be executed in counterparts,
each of which shall be deemed an original, and all such counterparts together
shall constitute but one and the same instrument.

Except as expressly provided in this Sixth Amendment, the terms and conditions
of the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Sixth Amendment through their
duly authorized representatives as of January 1, 2014.

ACCEPTED AND AGREED TO:

 

Multiband Field Services, Inc.

 

DIRECTV, LLC

By:

/s/ Steve Bell

 

By:

/s/ Michael J. Wittrock

Name:

Steve Bell

 

Name:

Michael J. Wittrock

Title:

Chief Financial Officer

 

Title:

Senior Vice President

 